


EXHIBIT 10.6
WMS GAMING INC.
800 South Northpoint Boulevard
Waukegan, IL 60085




July 1, 2008


 
Mr. Larry J. Pacey
c/o WMS GAMING INC.
800 South Northpoint Boulevard
Waukegan, IL 60085




Dear Larry:
 
Reference is made to the Employment Agreement between you and WMS Gaming Inc.,
dated September 7, 2005, as amended (the “Employment Agreement”).  The
Employment Agreement is hereby further amended as follows:


1.           The last sentence of Paragraph 1 of the Employment Agreement is
deleted and replaced in its entirety with “Employee’s title shall be Executive
Vice President, Global Products & Chief Innovation Officer, reporting to the
President, which title and reporting may change at any time in the sole
discretion of Management.


2.           Section 3 of the Employment Agreement is hereby amended by adding
the following sentence at the end thereof:


“To the extent that any severance payments required to be made pursuant to the
preceding sentence do not qualify for either the “short-term deferral” exception
to Section 409A set forth in Treasury Regulations Section 1.409A-1(b)(4) or the
involuntary separation pay exception to Section 409A set forth in Treasury
Regulations Section 1.409A-1(b)(9)(iii), then such payments (i) may not be made
before the date that is six months after the date the Executive’s employment is
terminated, and (ii) may not be accelerated except to the extent an acceleration
of payment may be permitted under final regulations issued by the Internal
Revenue Service under Code Section 409A.”


3.           The first sentence of Paragraph 4.1 of the Employment Agreement is
deleted and replaced in its entirety with “The Corporation shall pay to
Executive a base salary at the rate of $500,000.


4.           Section 4.2 of the Employment Agreement is hereby amended by adding
the following sentence at the end thereof:

 
“Any bonus payable under this Section 4.2 shall be paid no later than the 15th
day of the third month following the end of the fiscal year for which the bonus
is payable.”


5.           Section 5 of the Employment Agreement is hereby amended by adding
the following sentence thereto:


“The amount of expenses eligible for reimbursement in a calendar year shall not
affect the expenses eligible for reimbursement in any other calendar year.”


6.           Section 12.1 of the Employment Agreement is hereby amended by
adding the following sentence at the end thereof:


“To the extent that any severance payments required to be made pursuant to the
preceding sentence do not qualify for either the “short-term deferral” exception
to Section 409A set forth in Treasury Regulations Section 1.409A-1(b)(4) or the
involuntary separation pay exception to Section 409A set forth in Treasury
Regulations Section 1.409A-1(b)(9)(iii), then such payments (i) may not be made
before the date that is six months after the date the Executive’s employment is
terminated, and (ii) may not be accelerated except to the extent an acceleration
of payment may be permitted under final regulations issued by the Internal
Revenue Service under Code Section 409A.”


7.           The amendments set forth in this letter agreement shall be
effective as of July 1, 2008, notwithstanding any earlier date of execution of
this letter agreement by the parties.  Except as expressly modified herein, the
terms and conditions of the Employment Agreement shall remain in full force and
effect.


Please indicate your agreement to the foregoing by signing this letter in the
place provided below.
 
 
Very truly yours,

 
 
 
WMS INDUSTRIES INC.

 
 
 
By:  /s/ Brian R. Gamache

 
Brian R. Gamache

 
Chief Executive Officer



Accepted and Agreed to:


/s/ Larry J. Pacey
Larry J. Pacey
